i          i      i                                                                 i     i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00487-CV

                      John W. THOMAS, M.D. and South Texas Radiology Group,
                                         Appellants

                                                  v.

                                       Rebecca DESROCHERS,
                                               Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-21278
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

AFFIRMED

           In this interlocutory appeal, appellants John W. Thomas, M.D. (“Dr. Thomas”) and South

Texas Radiology Group (“South Texas”) contend the trial court abused its discretion in denying their

section 74.351(b) motion to dismiss. We affirm.
                                                                                      04-09-00487-CV



                                           BACKGROUND

       Rebecca Desrochers received treatment for a blood clot in her chest from Dr. Thomas, an

interventional radiologist.   During the course of her treatment, Dr. Thomas performed two

procedures: (1) insertion of an endovascular, non-removable stent in Desrochers’s chest, and (2)

angioplasty to clear a new blood clot that appeared on a veinogram taken after the first procedure.

Both procedures failed to cure Desrochers’s condition, and Dr. Thomas diagnosed Desrochers with

thoracic outlet syndrome. He advised Desrochers not to use her right arm in order to prevent any

compression of the stent. According to Desrochers, after the first procedure, she experienced

substantial pain when she lifted her right arm, and after the second procedure, she experienced severe

chest pain as well as a host of other injuries, including “shortness of breath, dizziness, headaches,

uncontrollable twitching of her right eye, shoulder droop, an enlarged jugular vein on the right side,

blurred vision, and extreme fatigue.”

       Desrochers filed a medical malpractice action against Dr. Thomas and South Texas, claiming

Dr. Thomas’s departures from the accepted standards of medical care proximately resulted in

her injuries, and South Texas was vicariously liable for Dr. Thomas’s negligence. Specifically,

Desrochers alleged Dr. Thomas should not have inserted the stent, and the stent was

improperly placed. After filing her original petition, Desrochers timely served Dr. Thomas with the

expert report and curriculum vitae of Steven C. Howe, M.D. (“Dr. Howe”), as required by section

74.351(a) of the Texas Civil Practice and Remedies Code. See TEX . CIV . PRAC. & REM . CODE ANN .

§ 74.351(a) (Vernon Supp. 2009) (requiring claimant in health care liability claim to serve opposing

party with expert report and curriculum vitae within 120 days of filing original petition). Dr.

Thomas and South Texas objected to the sufficiency of Dr. Howe’s report and moved to dismiss


                                                 -2-
                                                                                      04-09-00487-CV



Desrochers’s health care liability claims with prejudice. Id. § 74.351(b). After a hearing, the trial

court ruled the report was deficient, but granted Desrochers a thirty-day extension to cure the

deficiency. Id. § 74.351(c). Desrochers subsequently served Dr. Thomas and South Texas with a

supplemental report. Dr. Thomas and South Texas filed a second motion to dismiss in which they

again objected to the sufficiency of the expert report and moved to dismiss. The trial court denied

the motion, and appellants perfected this appeal. See id. § 51.014(a)(9) (Vernon 2008) (allowing

party to appeal from interlocutory order that denies relief sought pursuant to section 74.351(b)

motion to dismiss).

                                      STANDARD OF REVIEW

       We review a trial court's decision to grant or deny a section 74.351(b) motion to dismiss

under an abuse of discretion standard. Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46
S.W.3d 873, 877 (Tex. 2001); Jones v. King, 255 S.W.3d 156, 158 (Tex. App.—San Antonio 2008,

pet. denied). “An abuse of discretion occurs when the trial court acts in an arbitrary or unreasonable

manner without reference to any guiding rules or principles.” Jones, 255 S.W.3d at 158; see also

Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002).

       Under Chapter 74 of the Texas Civil Practice and Remedies Code (“the Code”), an expert

report must provide a fair summary of the expert’s opinions at the time the report is made with

regard to the applicable standards of care, breaches of those standards of care, and the causal

relationship between the breaches of those standards of care and the injury, harm, or damages

alleged. TEX . CIV . PRAC. & REM . CODE ANN . § 74.351(r)(6); Jones, 255 S.W.3d at 159. In the event

an opposing party files a motion to dismiss pursuant to section 74.351(b), a trial court may grant the




                                                 -3-
                                                                                         04-09-00487-CV



motion “only if it appears to the [trial] court, after [a] hearing, that the report does not represent an

objective good faith effort to comply with the definition of an expert report.” Id.

        To determine whether an expert report constitutes a good faith effort to comply with the

statutory definition of an expert report, we look only within the four corners of the report without

making any inferences. Wright, 79 S.W.3d at 53; Jones, 255 S.W.3d at 159; Hutchinson v.

Montemayor, M.D., 144 S.W.3d 614, 617 (Tex. App.—San Antonio 2004, no pet.). Within its four

corners, the report must give enough information not only to inform the defendant of the specific

conduct called into question, but also to allow the trial court to conclude the case has merit. Wright,
79 S.W.3d at 52; Jones, 255 S.W.3d at 159; Hutchinson, 144 S.W.3d at 617. However, the report

need not marshal all of the plaintiff’s proof or present evidence as if the plaintiff was actually

litigating the merits. Wright, 79 S.W.3d at 52-53; Jones, 255 S.W.3d at 159. Rather, to qualify as

a good faith effort with regards to satisfying the causation element, the report must do more than

merely state the expert’s conclusions; it must explain the basis for the expert’s opinions by linking

his conclusions to the facts. Wright, 79 S.W.3d at 52-53; Jones, 255 S.W.3d at 159.

                                             DISCUSSION

        On appeal, Dr. Thomas and South Texas contend the trial court abused its discretion in

denying their motion to dismiss. Specifically, Thomas and South Texas contend the expert report

is conclusory and requires the trial court to make improper inferences with regard to the statutory

element of causation, and therefore, the report does not constitute a good faith effort to comply with

the definition of an expert report as set out in section 74.351 of the Code.

        We disagree. Unlike previous cases from this court where we found an expert report did not

represent a good faith effort with regard to causation, this case provides more than a single or even


                                                   -4-
                                                                                        04-09-00487-CV



a series of mere conclusory statements. See, e.g., Regent Care Ctr. Of San Antonio II, Ltd. P’ship

v. Hargrove, No. 04-05-00274-CV, 2009 WL 2762484, at *3 (Tex. App.—San Antonio Aug. 31,

2009, no pet.) (holding single conclusory statement insufficient to satisfy causation element of article

4590i, predecessor statute to section 74.351); Jones, 255 S.W.3d at 159 (holding expert report that

contained little more than series of conclusions was insufficient to establish causation); Hutchinson,
144 S.W.3d at 618 (stating expert report failed to provide sufficient specific information to show

more than possibility and speculation on causation); Villa v. Hargrove, 110 S.W.3d 74, 79 (Tex.

App.—San Antonio 2003, pet. denied) (explaining expert report failed to link actions of defendant

to victim’s death and therefore report was insufficient to satisfy causation element).

       In this case, the complaint relates to an alleged unnecessary procedure. Here, the trial court

did not abuse its discretion in denying the motion to dismiss because the expert report met the

causation element by stating the basis of the expert’s opinion and linking his conclusion to the

underlying facts of Desrochers’s case. See Wright, 79 S.W.3d at 53;Jones, 255 S.W.3d at 159. In

the report, Dr. Howe stated “Dr. Thomas had a duty to Ms. De[sr]ochers not to intervene.” Dr.

Howe then explained Dr. Thomas “initiated an interventional therapy that caused permanent injury

to Ms. De Rocher’s vasculature.” The report went on to explain Dr. Thomas breached the standard

of care in two ways: (1) “[h]e failed to perform the proper work-up which was the proximate cause

for the resulting misdiagnosis[;]” and (2) “[h]e rendered an inappropriate treatment of Ms.

De[sr]ochers condition by inappropriately placing the stent.” As to causation, the report stated,

“[t]he improper placement of the stent and the subsequent compression of the stent caused

permanent occlusion and perivascular scarring.” Dr. Howe went on to explain that the occlusion and

the accompanying inflammation were the direct cause of Desrochers’s complaints as set forth in her


                                                  -5-
                                                                                         04-09-00487-CV



petition. This explanation was sufficient for the trial court to conclude that Dr. Howe’s report with

regard to causation represented a good faith effort. See id.

        After reviewing the report, we hold the trial court did not abuse its discretion in finding the

expert report sufficiently satisfied the element of causation, and therefore, the trial court did not err

in denying Dr. Thomas’s and South Texas’s motion to dismiss. See TEX . CIV . PRAC. & REM . CODE

ANN . § 74.351(b); Palacios, 46 S.W.3d at 877; Jones, 255 S.W.3d at 158.

                                             CONCLUSION

        Having concluded the trial court did not abuse its discretion in finding Dr. Howe’s report

satisfied the requirements of section 74.351 on the issue of causation, we overrule Thomas’s and

South Texas’s sole issue on appeal and affirm the trial court’s order denying the motion to dismiss.



                                                         Marialyn Barnard, Justice




                                                   -6-